Luke, J.
One charged with carrying a pistol without a license may successfully defend by showing a license granted by the ordinary of the county of his residence, in accordance with the statute. Acts 1910, p. 134; Park’s Penal Code, §§ 348 (a), 348 (b), 348 (c). Where the evidence showed that the defendant owned property in Walton county, and moved to Tift county in the early part of 1916, and in March, 1916, while in Walton county, procured the required license, proof that subsequently and within three years from the date of the license issued by the ordinary of Walton county he carried a pistol in Tift county, openly and fully expressed to view, will not be held to show such union of act and intention as is sufficient to authorize his conviction on the charge of carrying a pistol without a license. The court erred in overruling the motion for a new trial.

Judgment reversed.

Wade, O. J., and George, J., concur.